

EXHIBIT 10.5


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement by and between Caroline
Stockdale (“Employee”) and First Solar, Inc. (“Employer”). The sole purpose of
this First Amendment is to accurately reflect Employee’s title. All other
provisions of the Employment Agreement dated October 7, 2019 (the “Agreement”)
shall remain in full force and effect. Employee has been appointed to the
position of and shall have the title of Chief People and Communications Officer.
All references to the position of EVP – Human Resources and Communications in
the Agreement are hereby changed to Chief People and Communications Officer.


                            EMPLOYEE:


                            /s/ Caroline Stockdale                
                            Caroline Stockdale


Date: October 8, 2020                


                            EMPLOYER:
                            First Solar, Inc.


                            By: /s/ Mark Widmar                


                            Name printed: Mark Widmar            


                            Title: CEO                    


Date: October 9, 2020                

